  Case 18-19618         Doc 32     Filed 10/18/18 Entered 10/18/18 08:36:17              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-19618
         ANGELA BREWER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/13/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 09/27/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 3.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-19618       Doc 32     Filed 10/18/18 Entered 10/18/18 08:36:17                    Desc Main
                                   Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                   $0.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                        $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $0.00
    Court Costs                                                         $0.00
    Trustee Expenses & Compensation                                     $0.00
    Other                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $0.00

Attorney fees paid and disclosed by debtor:               $200.00


Scheduled Creditors:
Creditor                                    Claim         Claim         Claim         Principal       Int.
Name                              Class   Scheduled      Asserted      Allowed          Paid          Paid
ALLY FINANCIAL                Unsecured      2,792.00            NA             NA            0.00        0.00
ALLY FINANCIAL                Secured        7,825.00     10,883.40       10,883.40           0.00        0.00
ARS ACCOUNT RESOLUTION        Unsecured          33.00           NA             NA            0.00        0.00
ATG CREDIT                    Unsecured         564.00           NA             NA            0.00        0.00
CHECK INTO CASH INC           Unsecured         709.00        440.89         440.89           0.00        0.00
FIRST PREMIER BANK            Unsecured         713.00           NA             NA            0.00        0.00
FIRST PREMIER BANK            Unsecured         530.00           NA             NA            0.00        0.00
INTERNAL REVENUE SERVICE      Priority       6,848.79       3,729.60       3,729.60           0.00        0.00
INTERNAL REVENUE SERVICE      Unsecured            NA       7,046.15       7,046.15           0.00        0.00
K JORDAN                      Unsecured         110.00         63.08          63.08           0.00        0.00
MERRICK BANK CORP             Unsecured      1,922.00            NA             NA            0.00        0.00
MONTGOMERY WARD               Unsecured         300.00           NA             NA            0.00        0.00
STONEBERRY                    Unsecured         129.00        116.33         116.33           0.00        0.00
SYNCB                         Unsecured      1,100.00            NA             NA            0.00        0.00
TBOM/CONTFIN                  Unsecured         701.00           NA             NA            0.00        0.00
US DEPT OF ED NELNET          Unsecured      7,826.00     28,002.61       28,002.61           0.00        0.00
US DEPT OF ED/NELNET          Unsecured      6,278.00            NA             NA            0.00        0.00
US DEPT OF ED/NELNET          Unsecured      5,492.00            NA             NA            0.00        0.00
US DEPT OF ED/NELNET          Unsecured      3,968.00            NA             NA            0.00        0.00
US DEPT OF ED/NELNET          Unsecured      2,485.00            NA             NA            0.00        0.00
US DEPT OF ED/NELNET          Unsecured      1,831.00            NA             NA            0.00        0.00
WEBBANK/FINGERHUT             Unsecured      3,149.00            NA             NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-19618         Doc 32      Filed 10/18/18 Entered 10/18/18 08:36:17                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $10,883.40                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                          $10,883.40                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $3,729.60                $0.00            $0.00
 TOTAL PRIORITY:                                          $3,729.60                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $35,669.06                $0.00            $0.00


Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/18/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
